                      IN THE UNITED STATES BANKRUPTCY COURT                             FILED
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA                           3/16/20 12:46 pm
                                                                                        CLERK
IN RE:                                    :         Bankruptcy No. 19-10852-TPA         U.S. BANKRUPTCY
      Derek S. Kerr,                      :                                             COURT - WDPA
                            Debtor        :         Chapter 13
                                          :
       Derek S. Kerr,                     :         Docket No.
                            Movant        :
                      v.                  :         Related to Docket No. 34 and 64
       Quicken Loans, Inc.,               :
                            Respondent    :
                                          :
       Ronda J. Winnecour, Esquire,       :
       Chapter 13 Trustee,                :
                    Additional Respondent :

                       INTERIM MORTGAGE MODIFICATION ORDER

              On March 10, 2020, the above named Debtor and Respondent Quicken Loans, Inc.

(“Creditor”) entered into a trial modification (the “Trial Modification”), through the Court’s Loss

Mitigation Program (LMP), with respect to the FIRST mortgage on the Debtor’s residence. The terms

of the Trial Modification requires monthly payments in the amount of $919.87 (“Trial Payments”) to

begin on APRIL 1, 2020 and to continue in that amount until JUNE 1, 2020 (the “Trial Modification

Period”). In light of the need for an immediate change in the distribution to the Creditor, the Debtor

requests the Court to enter this Interim Mortgage Modification Order until a final, permanent

modification can be presented to the Court for approval.

                             16th day of _________,
              AND NOW, this _____          March 20__,
                                                    20 for the foregoing reasons it is hereby

ORDERED, ADJUDGED and DECREED that:


              (1)     The Chapter 13 Trustee is authorized and directed to modify the distributions to

the above-named Creditor for the Trial Modification Period. Each Trial Payment shall be made in the

Amount of $919.87 for the following months: April 2020, May 2020 and June 2020. Following the

Trial Modification Period, the Chapter 13 Trustee shall continue to make distributions in the same

amount as the Trial Payments until further Order of Court.

PAWB Local Form 47 (04/14)                                                      Page 1 of 2
                  (2)      In the event that a Permanent Modification is reached between the Parties, the

Debtor immediately shall file a Motion to Authorize the Loan Modification in compliance with

W.PA.LBR 9020-6(d).

                  (3)      The LMP Period is extended until fourteen (14) days after the expiration of the

Trial Modification Period. If the Debtor has not filed a Motion to Authorize the Loan Modification

within fourteen (14) days after the expiration of the Trial Modification Period, then the Debtor shall

immediately file and serve either a Motion to Extend the Loss Modification Period pursuant to

W.PA.LBR 9020-5(b) or a Motion to Terminate the Loss Modification Program pursuant to W.PA.LBR

9020-5(c) that sets forth the specific reasons why an agreement was not reached.

                  (4)      Any Party may seek a further hearing regarding the amendment or termination of

this Order at any time during the Trial Modification Period by filing an appropriate Motion.

                  (5)      Within three (3) days of entry of this Order, Debtor shall serve this Order

electronically       on     the      Chapter     13   Trustee    at   the   following    email    address:

LMP@chapter13trusteewdpa.com and the Debtor shall not be entitled to rely on CM/ECF or United

States Mail for service of this Order on the Chapter 13 Trustee. The Debtor’s Certificate of Service

shall reflect service upon the above identified email address.



                                                  ___________________________________________
                                                  THOMAS P. AGRESTI
                                                  UNITED STATES BANKRUPTCY JUDGE



Case administrator to serve:
        Debtor(s)
        Counsel for Debtor(s)
        [Counsel for Creditor]
        Ronda J. Winnecour, Esq. Ch 13 Trustee


PAWB Local Form 47 (04/14)                                                                       Page 2 of 2
